                                                                  Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.1 Page 1 of 34



                                                                    1   Josh D. Gruenberg, Esq. SB #163281
                                                                        Colette N. Mahon, Esq. SB #304745
                                                                    2           GRUENBERG LAW
                                                                               2155 FIRST AVENUE
                                                                    3   SAN DIEGO, CALIFORNIA 92101
                                                                           TELEPHONE: (619) 230-1234
                                                                    4      TELECOPIER: (619) 230-1074
                                                                    5   Attorneys for Plaintiff,
                                                                        GREGORY ARNOLD
                                                                    6
                                                                    7
                                                                    8                       UNITED STATES DISTRICT COURT
                                                                    9                    SOUTHERN DISTRICT OF CALIFORNIA
                                                                   10   GREGORY ARNOLD, an individual, ) Case No. '20CV0809 BEN RBB
                                                                                                          )
                                                                   11                     Plaintiff,      ) PLAINTIFF’S COMPLAINT FOR:
                                                                                                          )
                                                                   12         v.                          )   1. WRONGFUL CONSTRUCTIVE
                                    SAN DIEGO, CALIFORNIA 92101




                                                                                                          )
                                                                   13   CORECIVIC OF TENNESSEE LLC; )            TERMINATION IN VIOLATION
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                        and DOES 1 through 25, Inclusive, )      OF PUBLIC POLICY [Cal. Labor
                                                                   14                                     )      Code §§ 6400 et seq., 6401 et
                                                                                                          )
                                                                   15                     Defendants.     )      seq.]];
                                                                                                          )   2. WRONGFUL CONSTRUCTIVE
                                                                   16                                     )      TERMINATION IN VIOLATION
                                                                                                          )
                                                                   17                                     )      OF PUBLIC POLICY [Cal. Code
                                                                                                          )      Regs. Tit. 8, §§ 5141, 3380];
                                                                   18                                     )   3. WRONGFUL CONSTRUCTIVE
                                                                                                          )
                                                                   19                                     )      TERMINATION IN VIOLATION
                                                                                                          )      OF PUBLIC POLICY [29 USC
                                                                   20                                     )      654(a)(1)];
                                                                                                          )
                                                                   21                                     )   4. WRONGFUL CONSTRUCTIVE
                                                                                                          )      TERMINATION IN VIOLATION
                                                                   22                                     )      OF PUBLIC POLICY [29 C.F.R.
                                                                                                          )
                                                                   23                                     )      §§ 1910.132];
                                                                                                          )   5. NEGLIGENT SUPERVISION;
                                                                   24                                     )   6. INTENTIONAL INFLICTION OF
                                                                                                          )
                                                                   25                                     )      EMOTIONAL DISTRESS.
                                                                                                          )
                                                                   26                                     )
                                                                                                          )     [JURY TRIAL DEMANDED]
                                                                   27                                     )
                                                                                                          )
                                                                   28                                     )

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   1
                                                                  Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.2 Page 2 of 34



                                                                    1          COMES NOW THE PLAINTIFF, alleging against Defendants as follows:
                                                                    2        GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
                                                                    3   1.     Plaintiff, GREGORY ARNOLD, (hereinafter “Plaintiff” or “ARNOLD”), is
                                                                    4          a natural person who is, and at all relevant times was, a resident of the
                                                                    5          United States and a domiciliary of the State of California, County of San
                                                                    6          Diego.
                                                                    7   2.     Plaintiff is informed and believes and thereon alleges that Defendant,
                                                                    8          CORECIVIC OF TENNESSEE LLC (hereinafter “CORECIVIC”) is an
                                                                    9          unknown business entity doing business in the State of California, County of
                                                                   10          San Diego with its headquarters and principal place of business in
                                                                   11          Tennessee.
                                                                   12   3.     Pursuant to 28 U.S.C. Section 1391(b)(2), the proper venue for this action is
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13          in the Southern District of California, as a substantial part of the events or
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14          omissions giving rise to the claims against each defendant occurred in San
                                                                   15          Diego, California.
                                                                   16   4.     The matter in controversy exceeds the sum of $75,000.00.
                                                                   17   5.     As a matter in controversy exceeds the sum of $75,000, and the Plaintiff and
                                                                   18          the Defendants are diverse as set forth in 28 U.S.C. Section 1332(a)(1), this
                                                                   19          Honorable Court has diversity jurisdiction with respect to this action.
                                                                   20   6.     Plaintiff is ignorant to the true names and capacities of the Defendants sued
                                                                   21          herein as DOES 1 through 25 and therefore sues these defendants by such
                                                                   22          fictitious names. Plaintiff will amend this Complaint to allege the true
                                                                   23          names and capacities when they are ascertained.
                                                                   24   7.     Plaintiff is informed and believes and thereon alleges that each fictitiously
                                                                   25          named Defendant is responsible in some manner for the occurrences herein
                                                                   26          alleged, and Plaintiff’s injuries and damages as herein alleged are directly,
                                                                   27          proximately and/or legally caused by Defendant.
                                                                   28   8.     Plaintiff is informed and believes and thereon alleges that the

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                     2
                                                                  Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.3 Page 3 of 34



                                                                    1         aforementioned DOES are somehow responsible for the acts alleged herein
                                                                    2         as the agents, employers, representatives or employees of other named
                                                                    3         Defendant, and in doing the acts herein alleged were acting within the scope
                                                                    4         of their agency, employment or representative capacity of said named
                                                                    5         Defendant.
                                                                    6   9.    As a further proximate result of Defendants’ unlawful and intentional
                                                                    7         actions, and each of their agents, against Plaintiff as alleged herein, Plaintiff
                                                                    8         has been harmed in that he suffered emotional pain, mental anguish, loss of
                                                                    9         enjoyment of life, and emotional distress.
                                                                   10   10.   Defendants committed these acts alleged herein maliciously, fraudulently,
                                                                   11         and oppressively, and with the wrongful intention of injuring Plaintiff, and
                                                                   12         acted with an improper and evil motive amount to malice or despicable
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         conduct. Alternatively, Defendants’ wrongful conduct was carried out with
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         a conscious disregard for Plaintiff’s rights.
                                                                   15   11.   Defendants’ conduct warrants the assessment of punitive damages in an
                                                                   16         amount sufficient to punish Defendants and deter others from engaging in
                                                                   17         similar conduct.
                                                                   18   12.   Plaintiff seeks compensatory damages, punitive damages, costs of suit
                                                                   19         herein, and attorney’s fees.
                                                                   20   13.   Furthermore, Plaintiff alleges that the acts complained of herein took place
                                                                   21         within the above captioned judicial district.
                                                                   22                       SPECIFIC FACTUAL ALLEGATIONS
                                                                   23   14.   Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                   24         contained in the preceding paragraphs as though fully set forth herein.
                                                                   25   I.    The Parties
                                                                   26   15.   Defendant, CORECIVIC, formerly known as Corrections Corporation of
                                                                   27         America, hired Plaintiff in or around November 2018, in the capacity of
                                                                   28         Detention Officer at Otay Mesa Detention Center.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    3
                                                                  Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.4 Page 4 of 34



                                                                    1   16.   Defendant is a private operator of correctional facilities with contracts for
                                                                    2         services with U.S. Immigration and Customs Enforcement (“ICE”) and U.S.
                                                                    3         Marshals Service (“USMS”).
                                                                    4   17.   Otay Mesa Detention Center is a contract detention facility (CDF). It is a
                                                                    5         privately owned immigration detention center, owned and operated by
                                                                    6         Defendant and located in San Diego, California.
                                                                    7   II.   Plaintiff’s Career with Defendant
                                                                    8   18.   Throughout Plaintiff’s employment, there have been numerous incidents of
                                                                    9         Defendant failing to maintain a safe work environment. It became evident to
                                                                   10         Plaintiff that what his co-workers expressed to him on many occasions, that
                                                                   11         Defendant only cared about profits, was true. Over and over, Defendant
                                                                   12         placed profits over safety.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13   19.   As a Detention Officer, Plaintiff worked in a number of different units and
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         posts, including, housing units (otherwise referred to as pods), dining hall
                                                                   15         (otherwise referred to as the chow hall), medical units, pod recreation post,
                                                                   16         gymnasium, breaking officer, Visitation, armed perimeter detail, armed
                                                                   17         transport, and the hospital detail.
                                                                   18   20.   Otay Mesa Detention Center houses approximately between 1200 to 1300
                                                                   19         detainees and inmates. There are approximately 22 housing units, including
                                                                   20         medical and mental housing units.
                                                                   21   21.   During Plaintiff’s employment with Defendant, there were approximately
                                                                   22         128 persons per housing units with one officer on duty in the pod. Many
                                                                   23         pods were at full capacity of 128 persons. Many times housing units were
                                                                   24         filled with 142 persons, which required extra beds. On at least one occasion,
                                                                   25         there was approximately 170 persons. Only when capacity reaches 160
                                                                   26         persons is an additional officer assigned to work in that housing unit.
                                                                   27   22.   Throughout Plaintiff’s employment, Defendant had a continuous shortage of
                                                                   28         staff, including both Detention Officers and Supervisors. This made it

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    4
                                                                  Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.5 Page 5 of 34



                                                                    1         extremely difficult for Detention Officers to reach a Supervisor when a
                                                                    2         problem arises. This placed Defendant’s Detention Officers in unsafe
                                                                    3         situations when an issue came up that the Detention Officer could not handle
                                                                    4         on his or her own.
                                                                    5   23.   For example, in or around summer of 2019, Plaintiff was working in a high
                                                                    6         level USMS housing unit, M-Pod, which included inmates with numerous
                                                                    7         gang affiliations. On one evening, around 8:30 p.m., the facility’s heater
                                                                    8         turned on and it was sweltering in the housing unit Plaintiff was working.
                                                                    9         The extreme heat caused the inmates to strip down to their underwear and
                                                                   10         profusely sweat. Plaintiff was also sweating profusely. Some inmates
                                                                   11         informed Plaintiff that they were concerned because they had heart
                                                                   12         conditions and high blood pressure. Plaintiff emailed Defendant’s
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         Maintenance Supervisor Lake. The Maintenance Supervisor Lake replied the
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         next evening and informed Plaintiff that he fixed the problem. Yet, later that
                                                                   15         second evening the heaters were back on again. The inmates complained
                                                                   16         again and it was extremely hot. It felt like it was approximately 85 degrees
                                                                   17         or more inside of the cells. Plaintiff again emailed the Maintenance
                                                                   18         Supervisor Lake. The next day, once again, the heater turned on. Plaintiff
                                                                   19         contacted the on-duty Supervisor, who told Plaintiff to email Maintenance
                                                                   20         again. On the third evening, Plaintiff sent the same message and received the
                                                                   21         same reply the fourth evening, that Lake fixed the problem. Yet again, on
                                                                   22         the fourth evening, the heaters came on again. Defendant created an unsafe
                                                                   23         work environment for Plaintiff. The inmates had enough and their
                                                                   24         designated lead gang member (“shot caller”) approached Plaintiff with four
                                                                   25         of his “soldiers” and said, “Arnold, no disrespect to you, but we want to talk
                                                                   26         to the Captain. If this heat turns on again, we’re not going to lock down.” He
                                                                   27         had previously informed Plaintiff that he had been part of a “prison riot” that
                                                                   28         had occurred the previous year. Plaintiff called the Supervisor’s office

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    5
                                                                  Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.6 Page 6 of 34



                                                                    1         multiple times to get help. Finally, Lieutenant Blossom and Captain Rodwell
                                                                    2         told Plaintiff they would come to the housing unit to talk with the inmates.
                                                                    3         Hours later, Lieutenant Blossom and Captain Rodwell still had not arrived
                                                                    4         and the gang members were increasingly distraught. The designated lead
                                                                    5         gang member had approached Plaintiff multiple times. There was significant
                                                                    6         tension and Plaintiff was getting extremely uncomfortable and fearful he
                                                                    7         might be taken hostage. At the 10:00 p.m. count time, Plaintiff asked the
                                                                    8         over 100 inmates to lock down in their cells, but they refused and were livid.
                                                                    9         Plaintiff felt he was in extreme danger. Finally, the Captain showed up and
                                                                   10         assured the inmates the heater would be fixed the next morning. On
                                                                   11         information and belief, Defendant lacked sufficient staff to properly respond
                                                                   12         to the incident and correct the situation. Defendant placed profits over the
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         safety of its employees and the inmates.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14   24.   Throughout Plaintiff’s employment, there has also been an extensive amount
                                                                   15         of mandatory overtime, which puts Detention Officers’ safety at risk due to
                                                                   16         significant fatigue.
                                                                   17   25.   The high capacity of inmates/detainees that Plaintiff was responsible for in
                                                                   18         the housing units he was assigned to throughout his employment made it
                                                                   19         extremely dangerous for Plaintiff and impossible to keep track of all of the
                                                                   20         inmates/detainees, at times up to 142. While ensuring the safety and security
                                                                   21         of all inmates/detainees, Plaintiff had numerous other responsibilities,
                                                                   22         including but not limited to: conducting safety and security checks every
                                                                   23         thirty minutes, conducting there cell searches per shift, check fire
                                                                   24         extinguishers, ensure phones and computers in the satellite law library are in
                                                                   25         good working order, take inventory, send inmates/detainees to the dining
                                                                   26         hall/medical/visitation/library, and much more.
                                                                   27   26.   On many occasions, Plaintiff was assigned to work in the dining hall, which
                                                                   28         is compromised of the east and west dining halls. This held between

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                     6
                                                                  Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.7 Page 7 of 34



                                                                    1         approximately 100 to 300 detainees/inmates at once. Many times, there were
                                                                    2         300 detainees/inmates at once. Defendant assigns only three Detention
                                                                    3         Officers to work in each dining hall. On occasions, Plaintiff and only one
                                                                    4         other Detention Officer was assigned to the dining hall and the only way to
                                                                    5         remove yourself is by pushing a button by the door and wait for Central
                                                                    6         Control to open the door. Once again, Defendant placed profits over the
                                                                    7         safety of its employees and the inmates/detainees by not ensuring adequate
                                                                    8         staff supervision.
                                                                    9   27.   Defendant does not ensure proper training for its employees. Training in the
                                                                   10         Academy for approximately six weeks prior to working in the facility
                                                                   11         focuses on self-defense and correctional techniques. Any on-the-job training
                                                                   12         for the housing units is only for a couple of days where the Detention
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         Officer shadows the housing unit officer. There is no requirement to
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         demonstrate your competence to work on your own.
                                                                   15   28.   Other than a couple of days of on-the-job training for working in the housing
                                                                   16         units, there is no other on-the-job training for many of the other units
                                                                   17         Plaintiff worked, including, but not limited to, the dining hall, being a video
                                                                   18         recreation officer, working in the gymnasium, working in the corridor to
                                                                   19         direct traffic of inmate/detainees and other persons. There is also only one
                                                                   20         day of formal training in the Academy for doing cell extractions, which
                                                                   21         could be potentially dangerous.
                                                                   22   29.   On information and belief, multiple Detention Officers coming from the
                                                                   23         Academy did not receive any training on strip searches, which are conducted
                                                                   24         to protect other detainees/inmates and other persons working in the facility.
                                                                   25   30.   Plaintiff also began training new officers within only a few months of his
                                                                   26         employment. This was a common practice. Detention Officers with very
                                                                   27         little experience train new officers.
                                                                   28   31.   When Plaintiff raised his concerns with his coworkers about the lack of

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                      7
                                                                  Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.8 Page 8 of 34



                                                                    1         training, they would reply, “That’s the CCA [Corrections Corporation of
                                                                    2         America] way.”
                                                                    3   32.   Detention Officers are not properly trained on how to work with
                                                                    4         inmates/detainees with psychiatric issues. On multiple occasions, Detention
                                                                    5         Officers assist medical personnel with opening doors and helping to transfer
                                                                    6         psychiatric patients, who many times return to the housing units. On at least
                                                                    7         one occasion, a Detention Officer was attacked by a psychiatric patient.
                                                                    8   33.   Many detainees arrive from all over the world.
                                                                    9   34.   Throughout Plaintiff’s employment, there have been numerous incidents of
                                                                   10         detainees or inmates that arrived with measles or mumps, requiring entire
                                                                   11         housing units to be cohorted or quarantined. On multiple occasions, new
                                                                   12         detainees or inmates were assigned to and resided in a housing unit for one
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         or two days before receiving a chest x-ray for tuberculosis. Some of these
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         detainees/inmates have tested positive. There have been cases of
                                                                   15         detainees/inmates arriving with scabies and MRSA. There have also been
                                                                   16         many cold and flu outbreaks during the time Plaintiff was employed with
                                                                   17         Defendant. During Plaintiff’s employment, there was also a lice outbreak in
                                                                   18         a female housing unit. Kitchen workers from the female housing unit were
                                                                   19         permitted to continue working in the kitchen and on Plaintiff’s information
                                                                   20         and belief, the female housing unit was also permitted to eat in the dining
                                                                   21         hall.
                                                                   22   35.   Defendant does not train Detention Officers on how to handle these
                                                                   23         infectious diseases, yet they are on the front lines of interacting with
                                                                   24         potentially infected persons. Plaintiff handled a detainee with active
                                                                   25         tuberculosis and had to ask the respiratory therapist how to do so safely.
                                                                   26   36.   Detention Officers are also not trained on how to handle biohazards such as
                                                                   27         feces and blood spills, yet they are responsible for cleaning feces and blood
                                                                   28         spills. There is a blood spill kit in each pod, but the Detention Officers are

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    8
                                                                  Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.9 Page 9 of 34



                                                                    1         not trained on how to use it.
                                                                    2   37.   Inmates/Detainees are responsible for cleaning the facility, yet many are
                                                                    3         from third world countries and are not trained on how to properly clean. On
                                                                    4         information and belief, the efficacy of the cleaner is dependent on leaving
                                                                    5         the cleaner on a surface for ten minutes. Sinks and showers are shared
                                                                    6         among dozens of detainees/inmates without disinfection between each use.
                                                                    7         Detainees are not consistently given gloves, even when they are required to
                                                                    8         clean the unit with used rags. Oftentimes the cleaner runs low in the housing
                                                                    9         units and the “porters” (cleaning crew) do not have what they need to
                                                                   10         properly sanitize the housing units.
                                                                   11   38.   On one occasion, on March 31, 2020, Defendant assembled a team to extract
                                                                   12         an inmate who was flooding his cell. The team consisted of five officers,
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         mostly newer employees and Plaintiff was assigned to videotape. When
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         Plaintiff and the team arrived, they opened the door and Plaintiff saw blood
                                                                   15         on the inmate’s hands, face, and pooling underneath the inmate. One officer
                                                                   16         said the blood was coming from his neck. The Lieutenant called the Medical
                                                                   17         Unit to respond. One officer said, “I don’t think he’s going to make it sir,” or
                                                                   18         words to that effect. The officer had no training or protocol for this incident.
                                                                   19         Defendant does not train its Detention Officers on how to respond to
                                                                   20         medical emergencies prior to the Medical Unit arriving and there is no way
                                                                   21         to radio Medical so the officer could be directed on how to respond prior to
                                                                   22         their arrival. Plaintiff asked the Sergeant Mileto if there were any towels to
                                                                   23         put direct pressure on the wound. There were not. The Medical Unit arrived
                                                                   24         approximately five minutes later.
                                                                   25   39.   On one occasion, a detainee had Methicillin-resistant Staphylococcus aureus
                                                                   26         (“MRSA”), a contagious staph infection that can be spread from person to
                                                                   27         person. Plaintiff was posted for one of the days the detainee was in the
                                                                   28         medical unit. Plaintiff, nor the other Detention Officers, were properly

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    9
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.10 Page 10 of 34



                                                                   1         trained on how to handle the detainees with this infectious disease.
                                                                   2   40.   During the first month of Plaintiff’s employment, there was a large shortage
                                                                   3         of sanitation supplies. There was very little soap or shampoo. Toilet paper
                                                                   4         was rationed in the housing units. On numerous occasions, Plaintiff broke
                                                                   5         bars of soap in half to provide to detainees. There were many days were
                                                                   6         housing units were completely out of soap, shampoo, or toilet paper. There
                                                                   7         was also a large shortage of paper towels and antibacterial hand sanitizer.
                                                                   8   41.   Defendant repeatedly placed inmate/detainee and Detention Officers’ safety
                                                                   9         over profits.
                                                                  10   42.   In another example, despite multiple incidents of detainees falling off of
                                                                  11         their top bunks, it was not until a detainee suffered a fatal fall that Defendant
                                                                  12         installed barriers bolted on the top bunks. Defendant does not act until it is
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         too late.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   43.   In yet another example, in early 2020, Plaintiff was working as the
                                                                  15         Recreation and Breaking Detention Officer in the L-Pod housing unit, a
                                                                  16         high-level ICE housing unit, which houses former prison inmates, gang
                                                                  17         members and many with mental health problems. Plaintiff learned that a
                                                                  18         high-level detainee, who Plaintiff had previously guarded in the mental
                                                                  19         health unit, was removed from G-Pod and placed in L-Pod because he was
                                                                  20         urinating into a cup, placing it in the communal microwave, and drinking it.
                                                                  21         The detainees in G-Pod were being hostile towards him because of this
                                                                  22         conduct. Yet, many of the residents from G-Pod were later moved to L-Pod.
                                                                  23         Defendant had placed the detainee with the same detainees who were
                                                                  24         previously hostile towards him. While Plaintiff was in L-Pod, many of the
                                                                  25         detainees approached him and complained about the detainee and his
                                                                  26         practice of microwaving his urine. When the detainee passed Plaintiff, he
                                                                  27         could smell the urine about his person. Plaintiff also saw him carrying a
                                                                  28         bottle which appeared to have urine in it. This was, to say the least,

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  10
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.11 Page 11 of 34



                                                                   1          extremely unsanitary and unsafe for the detainees and Defendant’s staff. One
                                                                   2          detainee showed Plaintiff his binder full of complaints to Defendant,
                                                                   3          including Warden LaRose, and ICE about the unsanitary detainee and his
                                                                   4          conduct, but nothing had been done. Because of Defendant’s failure to act,
                                                                   5          the detainees were extremely upset and wanted to hurt the unsanitary
                                                                   6          detainee, creating an additional unsafe environment for Plaintiff. The L-
                                                                   7          Pod’s Detention Officer spoke to Captain Niecko about the situation.
                                                                   8          Captain Niecko explained that if one of the detainees came up to the
                                                                   9          unsanitary detainee and threatened him, then he could put the detainee(s) in
                                                                  10          segregation and would be able to remove the unsanitary detainee from the
                                                                  11          housing unit. On information and belief, sometime thereafter, another
                                                                  12          complaint was lodged by a detainee because Warden LaRose was doing
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13          rounds in L-Pod and walked completely around the unsanitary detainee’s
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14          cell. The unsanitary detainee was thereafter removed.
                                                                  15   44.    Defendant placed profits of the safety of its staff and the inmates/detainees.
                                                                  16          If a detainee is deemed to be a danger to himself or others, or has to go to the
                                                                  17          hospital to be evaluated, additional Detention Officers are required to guard
                                                                  18          the detainee and for possibly longer shifts, which, of course, increases costs.
                                                                  19   III.   COVID-19 Is A Communicable Disease That Can Cause Serious Illness
                                                                  20          or Death
                                                                  21   45.    On March 11, 2020, the World Health Organization declared the global
                                                                  22          outbreak of COVID-19, the disease caused by the novel coronavirus, a
                                                                  23          pandemic.
                                                                  24   46.    It is well established that COVID-19 is easily transmitted, especially in
                                                                  25          group settings, and that the disease can be extremely serious, causing serious
                                                                  26          illness and death.
                                                                  27   47.    There is no effective treatment or cure yet for the disease and everyone is at
                                                                  28          risk of infection.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   11
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.12 Page 12 of 34



                                                                   1   48.    The CDD explained that COVID-19 appears to spread easily and sustainably
                                                                   2          within communities and is thought to transfer primarily by person-to-person
                                                                   3          contact through respiratory droplets produced when an infected person
                                                                   4          coughs or sneezes and may transfer through contact with surfaces or objects
                                                                   5          contaminated with these droplets. There is also evidence of asymptomatic
                                                                   6          transmission, in which an individual infected with COVID-19 is capable of
                                                                   7          spreading the virus to others before exhibiting symptoms.
                                                                   8   49.    According to the CDC, older adults and people who are
                                                                   9          immunocompromised, have severe chronic medical conditions like heart,
                                                                  10          lung or kidney disease, moderate to severe asthma, severe obesity, diabetes,
                                                                  11          or other serious underlying medical conditions are also at higher risk for
                                                                  12          more serious COVID-19 illness. Early data suggested older people are twice
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13          as likely to have serious COVID-19 illness.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   50.    The CDC has also identified people with moderate to severe asthma may be
                                                                  15          at a higher risk for severe illness from COVID-19, including pneumonia and
                                                                  16          acute respiratory disease.
                                                                  17   51.    Individuals who survive may experience permanent loss of respiratory
                                                                  18          capacity, heart conditions, kidney damage, and other complications.
                                                                  19   III.   Defendant Is At Higher Risk For Transmission Of COVID-19
                                                                  20   52.    California/OSHA identified facilities that house inmates or detainees as
                                                                  21          being at increased risk for transmission of aerosol transmissible diseases.
                                                                  22          (CCR, title 8, section 5199). COVID-19, a novel pathogen, is such a disease.
                                                                  23   53.    At Otay Detention Center, the risk of spread was apparent and has already
                                                                  24          occurred.
                                                                  25   54.    Employees of Otay Detention Center worked in close proximity to one
                                                                  26          another and inmates and detainees who were maintained in very close
                                                                  27          quarters.
                                                                  28   55.    Taking steps to prevent the COVID-19 from entering and spreading

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   12
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.13 Page 13 of 34



                                                                   1          throughout the facility was of the utmost importance in this type of working
                                                                   2          environment.
                                                                   3   56.    As of April 27, 2020, approximately 142 inmates/detainees and numerous
                                                                   4          employees and their families have contracted COVID-19.
                                                                   5   III.   Plaintiff Is At Higher Risk For More Serious Illness From COVID-19
                                                                   6          And Resides With Family At Higher Risk
                                                                   7   57.    Plaintiff is a sixty-year old male who takes Lisinopril for high blood
                                                                   8          pressure and resides with family members who are also at higher risk for
                                                                   9          more serious illness from COVID-19.
                                                                  10   IIII. Defendant Failed To Take Proper Precautions To Prevent The Spread
                                                                  11          of COVID-19
                                                                  12   58.    In or around March 2020, COVID-19 cases across the United States and in
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13          San Diego County rapidly increased. On March 12, 2020, the CDC reported
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14          1,215 cases with 36 deaths. By March 17, 2020, the CDC reported 1,626
                                                                  15          cases with 75 deaths. By March 30, the CDC reported 140,940 cases with
                                                                  16          2,405 deaths. Approximately one month later, on April 28, 2020, the CDC
                                                                  17          reported 981,246 cases with 55,258 deaths. On March 13, 2020, San Diego
                                                                  18          County reported 5 cases, and by March 23, there were 213 cases and no
                                                                  19          reported deaths. Approximately one month later, on April 27, 2020, San
                                                                  20          Diego reported 3,141 cases and 113 deaths.
                                                                  21   59.    Even the threat of spread of COVID-19 outside of the detention center was
                                                                  22          so apparent that many government officials issued “shelter in place” orders
                                                                  23          and social distancing mandates, which requires persons to stay at least six
                                                                  24          feet distance apart from each other.
                                                                  25   60.    By March 17, 2020, the City and County of San Francisco, along with a
                                                                  26          group of five other Bay Area counties and the City of Berkeley, issued
                                                                  27          shelter in place limitations across the Bay Area, requiring everyone to stay
                                                                  28          safe at home except for certain essential needs.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   13
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.14 Page 14 of 34



                                                                   1   61.   Two days later, on March 19, 2020, the State of California issued a state-
                                                                   2         wide “shelter in place” order requiring people to stay at home except for
                                                                   3         essential activities and to maintain social distancing to the maximum extent
                                                                   4         possible.
                                                                   5   62.   During the weeks leading up to Plaintiff’s constructive termination,
                                                                   6         Defendant was aware of the grave nature of COVID-19 and its rapid
                                                                   7         transmission.
                                                                   8   63.   During the weeks leading up to Plaintiff’s constructive termination,
                                                                   9         Defendant was repeatedly advised by numerous sources to take measures to
                                                                  10         prevent the spread of COVID-19 in its facility.
                                                                  11   64.   During the weeks leading up to Plaintiff’s constructive termination,
                                                                  12         Defendant failed to adequately respond to the COVID-19 pandemic.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13   65.   On March 12, 2020, Defendant posted on its website, “Consistent with CDC
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         recommendations, personal protective equipment (PPE) such as face masks
                                                                  15         are allowed to be worn by staff and those in our care within the facility.
                                                                  16         Disposable gloves are readily available for staff conducting searches and
                                                                  17         handling property. Staff working at the front lobby screening site wear
                                                                  18         PPE.” This was false.
                                                                  19   66.   Defendant expressly prohibited Plaintiff and other employees of Defendant
                                                                  20         from wearing masks and masks were not provided to the entire staff,
                                                                  21         including those directly guarding suspected COVID-19 patients.
                                                                  22   67.   Throughout Plaintiff’s employment, Detention Officers were rarely able to
                                                                  23         find gloves and many times too small.
                                                                  24   68.   Even Detention Officers who were responsible for patting down detainees
                                                                  25         when necessary were also not provided with gloves or masks.
                                                                  26   69.   Defendant did not provide sanitizer to staff. There were sanitizer dispensers
                                                                  27         in only certain areas of the facility, but throughout Plaintiff’s career with
                                                                  28         Defendant, it was usually empty.

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  14
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.15 Page 15 of 34



                                                                   1   70.   In addition to the restrooms, the dining hall tables and kitchen were
                                                                   2         periodically cleaned by the detainees/inmates. On information and belief, the
                                                                   3         detainees/inmates did not have proper instruction how to use the cleaner so
                                                                   4         that it was effective. On information and belief, the efficacy of the cleaner is
                                                                   5         dependent on leaving the cleaner on a surface for ten minutes.
                                                                   6   71.   Additionally, when Plaintiff worked in the housing units, detainees often
                                                                   7         complained that the soap dispensers were empty and he could not find
                                                                   8         refills.
                                                                   9   72.   Additionally, the inmates/detainees used the same rags to clean throughout
                                                                  10         the day, including in the medical unit. Even in the midst of the COVID-19
                                                                  11         pandemic, Defendant did not provide paper towels instead of dirty rags.
                                                                  12   73.   Defendant also did not provide any cleaning sanitizer or disinfectant wipes
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         to staff, so staff could keep their things and work areas clean.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   74.   Each morning, Plaintiff, along with his coworkers, was required to clock in
                                                                  15         and out through the same device, by placing a finger on the device or
                                                                  16         punching in times multiple times throughout the day. At the end of the day,
                                                                  17         Plaintiff and his coworkers were required to answer a series of questions on
                                                                  18         the device by punching the buttons. The device was never regularly cleaned.
                                                                  19         Even in the midst of the COVID-19 pandemic, Plaintiff did not observe the
                                                                  20         device ever being cleaned.
                                                                  21   75.   On information and belief, in or around April 2020, Defendant started to
                                                                  22         permit staff to swipe a card to punch in and out, but crowding to punch in
                                                                  23         (with 30 to 40 people waiting in a line in a narrow hall) prevented proper
                                                                  24         social distancing. Defendant did not permit officers to submit missed punch
                                                                  25         cards instead, which were readily available, so as to ensure proper social
                                                                  26         distancing.
                                                                  27   76.   On information and belief, the kiosk machine that Plaintiff and his
                                                                  28         coworkers were also required to touch in order to obtain and return keys for

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  15
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.16 Page 16 of 34



                                                                   1         the different departments they were working in at the start and end of their
                                                                   2         shifts was also never regularly cleaned. Neither were the keys that were used
                                                                   3         by different Detention Officers each day.
                                                                   4   77.   Additionally, upon their arrival to work, Plaintiff, along with many of his
                                                                   5         coworkers, were required to obtain their equipment, such as a handheld
                                                                   6         radio, handcuffs, and pepper spray from Central Control. Prior to and during
                                                                   7         the weeks leading up to Plaintiff’s constructive termination, these items were
                                                                   8         not regularly cleaned. During Plaintiff’s employment, he never observed the
                                                                   9         employee(s) in charge of handing out equipment to other officers wear a
                                                                  10         glove or mask while carrying out these duties, even in the midst of the
                                                                  11         COVID-19 pandemic.
                                                                  12   78.   In addition, on information and belief, the grey bins that staff and visitors
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         place items in, such as shoes, lunch, jackets, purses, and backpacks, and
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         which are placed through a metal detector by either staff or visitors in the
                                                                  15         main lobby entrance, were not disinfected.
                                                                  16   79.   On Plaintiff’s information and belief, there were never any deep cleanses of
                                                                  17         the facility, even in the midst of the COVID-19 pandemic.
                                                                  18   80.   Prior to and during the weeks leading up to Plaintiff’s constructive
                                                                  19         termination, Defendant continued to feed inmates/detainees in the dining
                                                                  20         hall, which contained approximately two housing units at once, typically
                                                                  21         approximately 240 persons at once.
                                                                  22   81.   Through approximately March 30, 2020, Defendant also continued to hold
                                                                  23         and require employees to attend morning briefing sessions. These briefing
                                                                  24         session were held in a break room with approximately thirty to forty people
                                                                  25         at once.
                                                                  26   82.   When Defendant did begin to take steps to prevent transmission, it was not
                                                                  27         adequate.
                                                                  28   83.   When Plaintiff logged into his computer, he was presented with basic

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  16
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.17 Page 17 of 34



                                                                   1         information, such as washing his hands for twenty seconds, covering his
                                                                   2         mouth if he coughed, practicing social distancing and staying home if he was
                                                                   3         sick. Defendant did not provide any protocols or directions related to
                                                                   4         decreasing the risk of transmission in its facility, directions on how to
                                                                   5         practice social distancing in the facility, or implement any steps to properly
                                                                   6         disinfect and clean or provide protective gear in response to the COVID-19
                                                                   7         pandemic.
                                                                   8   84.   In or around March 2020, Defendant, through Assistant Warden (“AW”),
                                                                   9         Joe Roemmich (“Roemmich”), directed all detention officers that were
                                                                  10         assigned to the Transport Department and Intake/Discharge Officers, to take
                                                                  11         temperatures of inmates/detainees leaving the facility. Defendant directed
                                                                  12         that any inmate/detainee with a temperature over 100.4 was required to
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         return to their unit. The Medical Unit was between the inmates/detainees
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         housing units and the Intake/Discharge unit, so any potential case of
                                                                  15         COVID-19 was required to pass the Medical Unit, exposing the entire area
                                                                  16         between their housing unit and the Intake/Discharge Unit. Defendant did not
                                                                  17         take reasonable steps to prevent the spread of COVID-19 by reducing
                                                                  18         potentially exposed areas within the facility. Furthermore, returning an
                                                                  19         inmate/detainee with a temperature over 100.4 would potentially expose
                                                                  20         their housing unit to an increased risk of contracting COVID-19. In addition,
                                                                  21         Defendant required its non-medical personnel employees to obtain
                                                                  22         inmate/detainee temperatures while medical personnel with proper training
                                                                  23         and equipment were readily available.
                                                                  24   85.   Defendant did not take temperatures of persons before they entered the
                                                                  25         facility or otherwise triage them to determine if they were experiencing any
                                                                  26         COVID-19 related symptoms until approximately on or about the last week
                                                                  27         of March 2020.
                                                                  28   86.   When Defendant did begin taking temperatures, it did so in the enclosed

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  17
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.18 Page 18 of 34



                                                                   1         small lobby of the facility. Defendant was readily able to take temperatures
                                                                   2         outside of the facility to ensure persons with a temperature did not actually
                                                                   3         enter into the building, increasing the risk of transmission.
                                                                   4   87.   It was all too little too late.
                                                                   5   88.   On the morning of March 17, 2020, Warden Christopher LaRose and
                                                                   6         Assistant Warden (“AW”) Robert Garcia (“Garcia”) were present at the
                                                                   7         morning briefing session. Detention Officer Trick asked the wardens if they
                                                                   8         were going to provide them with sanitizer or disinfectant wipes to keep their
                                                                   9         things and working areas clean. Warden LaRose replied they had a budget
                                                                  10         for that and would be getting it soon. On information and belief, these were
                                                                  11         not provided as promised. In the briefing meeting, Detention Officer
                                                                  12         Castrejom asked the wardens if they were going to get clean rags for her
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         “porters” (cleaning crew) because they were having a hard time getting clean
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         rags and were re-using the same rags throughout the day. Warden LaRose
                                                                  15         replied, “that chemical [in the cleaner] will kill anything, any virus,” or
                                                                  16         words to that effect. Officer Castrejom tried to push back and replied, “Fine,
                                                                  17         but we are using dirty rags,” or words to that effect. Warden LaRose replied
                                                                  18         they would get them clean rags. Clean rags were never supplied and the
                                                                  19         porters continued to use dirty rags to clean the facility. Warden LaRose’s
                                                                  20         parting words were, “look guys, when or if we get it, we’re all going to
                                                                  21         eventually get it,” or words to that effect.
                                                                  22   89.   On or about March 30, 2020, Plaintiff was working in Paradise Valley
                                                                  23         hospital, guarding a detainee with Tuberculosis. Plaintiff wore an N95 mask
                                                                  24         and gloves while attending to him in a negative pressure room and assisted
                                                                  25         with taking his restraints on and off as necessary when he would use the
                                                                  26         restroom or a nurse would have to take his vitals. Plaintiff had obtained the
                                                                  27         N95 mask from Defendant earlier in his employment when he was assigned
                                                                  28         to work in a medical unit to guard detainees/inmates. Plaintiff obtained the

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    18
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.19 Page 19 of 34



                                                                   1         gloves from the hospital. At this time, Plaintiff also guarded another detainee
                                                                   2         in a negative pressure room who had a cough and fever, and was being
                                                                   3         tested for COVID-19.
                                                                   4   90.   When the hospital breaking Detention Officer Villanueva came to provide a
                                                                   5         break for Plaintiff, he informed Plaintiff that he asked Captain Niecko if
                                                                   6         Defendant could provide him an N95 mask. Villanueva was directly working
                                                                   7         with a suspected COVID-19 patient. Captain Niecko denied Villanueva’s
                                                                   8         request.
                                                                   9   91.   On March 30, 2020, ICE Health Service Corps (IHSC) sent a letter to
                                                                  10         Defendant’s staff, including Plaintiff, and ICE leadership. It notified them
                                                                  11         that on March 29, 2020, three detainees presented to medical with
                                                                  12         complaints of unspecified lower respiratory illness symptoms. It notified
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         them that IHSC leadership and Core Civic staff made the following
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         recommendations: To implement cohorting (housing together as a group) the
                                                                  15         unit that housed the three symptomatic detainees and restrict movement for
                                                                  16         14 days. There was no way to ensure social distancing. There was only one
                                                                  17         door in and out of the unit and each room within the units had the capacity to
                                                                  18         hold eight detainees with bunk beds. The recommendations also permitted
                                                                  19         exposed detainees to participate in recreational activities and did not require
                                                                  20         detainees to wear a surgical mask while doing so.
                                                                  21   92.   The letter provided few additional recommendations. Each falls short of
                                                                  22         providing Plaintiff and his coworkers with a safe working environment.
                                                                  23   93.   On March 31, 2020, Plaintiff was assigned to work in the detention facility
                                                                  24         as the breaking officer. Plaintiff arrived wearing an N95 mask and gloves in
                                                                  25         an attempt to protect himself from the looming outbreak of COVID-19.
                                                                  26   94.   On March 31, 2020, Plaintiff reviewed an email from Warden LaRose that
                                                                  27         was sent the evening prior. Warden LaRose informed Plaintiff and his
                                                                  28         colleagues that one of Defendant’s employees had been confirmed positive

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  19
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.20 Page 20 of 34



                                                                   1         with COVID-19. Plaintiff replied to Warden LaRose and suggested that all
                                                                   2         facility staff should wear gloves and masks, which was recommended by Dr.
                                                                   3         Fauci, President Donald Trump’s medical advisor. Plaintiff explained that
                                                                   4         Rikers Island went from one confirmed case of COVID-19 to 200 cases
                                                                   5         within twelve days. Warden LaRose vaguely replied that the facility’s
                                                                   6         governing bodies’ protocols and guidelines were being followed and he
                                                                   7         should continue social distancing and washing his hands.
                                                                   8   95.   On information and belief, the employee who confirmed positive with
                                                                   9         COVID-19 had been out of work for 10 days, yet the first mention of this
                                                                  10         situation by Defendant was 10 days later when they confirmed positive with
                                                                  11         COVID-19.
                                                                  12   96.   Later that day, Plaintiff observed a detainee walking around his housing unit
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         with flu-like symptoms. The Detention Officer in charge of the housing unit
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         was upset because he had repeatedly called the Medical Unit for help
                                                                  15         because he could be infecting everyone, and had been waiting for hours with
                                                                  16         no response. The Officer expressed that he lived with elderly persons at
                                                                  17         home and was the sole source of income for his family.
                                                                  18   97.   Unfortunately, waiting on the Medical Unit was a common occurrence.
                                                                  19         There were occasions where the Medical Unit was not responding so the
                                                                  20         Detention Officer had to call a Supervisor because the inmate/detainee was
                                                                  21         having a terrible time.
                                                                  22   98.   Plaintiff was thanked by numerous USMS inmates and ICE detainees for
                                                                  23         wearing the protective equipment for their safety. One of the detainees said,
                                                                  24         “God bless you for wearing the mask.” All of the inmates/detainees have
                                                                  25         televisions in their housing units and are able to wash the various news
                                                                  26         networks, CNN, Fox and Spanish television, so they understood the
                                                                  27         seriousness of COVID-19.
                                                                  28   99.   The next day, on or about April 1, 2020, Plaintiff returned to work at

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  20
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.21 Page 21 of 34



                                                                   1         approximately 3:00 p.m. While standing near the time clocks, Plaintiff heard
                                                                   2         Captain Feran, Plaintiff’s supervisor, inform a female Detention Officer
                                                                   3         Mendoza and a male Detention Officer Sayers that they could not wear
                                                                   4         protective masks in the housing units. Officer Mendoza protested and said
                                                                   5         “this is ridiculous. There is not even disinfecting in the housing units,” or
                                                                   6         words to that effect. Captain Feran then told Plaintiff he could no wear his
                                                                   7         mask in the housing units. Plaintiff informed Captain Feran that he was
                                                                   8         more susceptible to COVID-19 because hew as a 60-year old male and lived
                                                                   9         with his son who suffered from asthma. Plaintiff told Captain Feran he did
                                                                  10         not want to bring COVID-19 home to his family.
                                                                  11   100. Captain Feran then brought Officer Mendoza and Plaintiff to Warden
                                                                  12         LaRose’s office, where AW Roemmich was already present. Captain Feran
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         explained their concerns and AW Roemmich replied that he did not even
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         know the effectiveness of the masks that they were wearing for their
                                                                  15         protection or the protection of the inmate/detainee population because they
                                                                  16         could have been purchased from Walmart. Plaintiff repeated his concerns.
                                                                  17         Warden LaRose informed Plaintiff that a second staff member had become
                                                                  18         infected with COVID-19 and that they were following protocols.
                                                                  19   101. Other than discontinuing morning briefings and encouraging people to wash
                                                                  20         and “social distance,” Plaintiff never saw or learned what “protocols” were
                                                                  21         being implemented, other than temperatures taken inside of the facility
                                                                  22         rather than at the gate outside and one sanitizer dispenser placed in between
                                                                  23         the time clock device. Plaintiff never saw or learned how Defendant was
                                                                  24         ensuring social distancing was even possible. Defendant was filled with so
                                                                  25         many inmates/detainees that social distancing was not possible and nothing
                                                                  26         was implemented to attempt social distancing.
                                                                  27   102. Most of the housing units were in excess of 100 persons. The bunk beds are
                                                                  28         no more than four or five feet away from one another. Because of the high

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  21
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.22 Page 22 of 34



                                                                   1         volume of detainees/inmates, it is not possible for them to line up six feet
                                                                   2         apart in order to receive their meals or wait in line as staff move them
                                                                   3         between different areas of the facility, which includes the Detention Officers
                                                                   4         who are on guard.
                                                                   5   103. Warden LaRose told Plaintiff that he did not want the employees wearing
                                                                   6         masks because he did not want to scare the inmates or other employees.
                                                                   7         Warden LaRose also said that if they wore the masks in the housing units
                                                                   8         they would “shut us down.” The USMS had not yet renewed their contract
                                                                   9         with Defendant.
                                                                  10   104. On information and belief, AW Roemmich announced in a prior briefing
                                                                  11         that Defendant would not be providing masks to the Detention Officers
                                                                  12         because they were “over budget” and if they provided masks for the officers,
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         they would have to provide them to detainees/inmates.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   105. Warden LaRose and AM Roemmich were concerned about profits and the
                                                                  15         contracts with its customers over the safety of Plaintiff, his family, other
                                                                  16         employees and their families and the inmates/detainees.
                                                                  17   106. Plaintiff continued to plead with them and reminded them that the facility
                                                                  18         was a closed society and COVID-19 would be coming in from outside.
                                                                  19         Plaintiff informed them that while there it was good there was an officer
                                                                  20         taking temperatures, just a small percentage of those infected had
                                                                  21         temperatures and many persons with COVID-19 were asymptomatic.
                                                                  22         Plaintiff also told them, “With all due respect, I think it is ridiculous that
                                                                  23         staff are not allowed to wear masks because we do not know who is infected
                                                                  24         in the facility, whether it be staff, inmate, or detainee population. I believe
                                                                  25         all staff should be wearing masks. Masks would protect us and the inmates
                                                                  26         and detainees,” or words to that effect.
                                                                  27   107. Shortly thereafter, Plaintiff learned that the employee who was infected with
                                                                  28         COVID-19 had worked on mid-shift (graveyard) in Central Control and had

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   22
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.23 Page 23 of 34



                                                                   1         handed out equipment to all of the employees on that shift. This could lead
                                                                   2         to the infection of each of the employees on that shift and in turn, to others
                                                                   3         they are in contact with. This was in direct contradiction to what Defendant
                                                                   4         had led reporters to believe, which was that the detainees/inmates were not
                                                                   5         exposed to COVID-19 because the infected Detention Officer did not have
                                                                   6         contact with them in their housing units.
                                                                   7   108. By creating an unsafe work environment, Defendant essentially terminated
                                                                   8         Plaintiff’s employment.
                                                                   9   109. As of April 23, 2020, there were approximately 142 inmates/detainees and
                                                                  10         numerous of Defendant’s staff who tested positive for COVID-19. This is
                                                                  11         not to account for the number of family members of Defendant’s employees
                                                                  12         who have also tested positive.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13   110. Defendant intentionally created or knowingly permitted working conditions
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         that were so intolerable or aggravated at the time of the Plaintiff’s
                                                                  15         resignation that a reasonable employer would realize that a reasonable
                                                                  16         person in the employee’s position would be compelled to resign.
                                                                  17   111. Because of the uncontrolled outbreak and transmission of COVID-19 at
                                                                  18         Defendant’s facility, a County of San Diego COVID-19 task force is
                                                                  19         investigating and trying to help address the situation.
                                                                  20                             FIRST CAUSE OF ACTION
                                                                  21                 WRONGFUL CONSTRUCTIVE TERMINATION
                                                                  22                       IN VIOLATION OF PUBLIC POLICY
                                                                  23                    [Cal. Labor Code §§ 6400 et seq., 6401 et seq.]
                                                                  24   112. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                  25         contained in the preceding paragraphs as though fully set forth herein.
                                                                  26   113. At all times relevant, Plaintiff was Defendant’s employee.
                                                                  27   114. California Labor Code §§ 6400 et seq. and 6401 et seq. were in full force
                                                                  28         and effect and were binding on Defendant.

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  23
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.24 Page 24 of 34



                                                                   1   115. California Labor Code § 6407 requires that “[e]very employer and every
                                                                   2         employee shall comply with occupational safety and health standards, with
                                                                   3         Section 25910 of the Health and Safety Code, and with all rules, regulations,
                                                                   4         and orders pursuant to this division which are applicable to his own actions
                                                                   5         and conduct.”
                                                                   6   116. California Labor Code § 6400(a) requires an employer to provide a safe
                                                                   7         work environment for their employees.
                                                                   8   117. California Labor Code § 6401 requires employers to “furnish and use safety
                                                                   9         devices and safeguards, and shall adopt and use practices, means, methods,
                                                                  10         operations, and processes which are reasonably adequate to render such
                                                                  11         employment and place of employment safe and healthful. Every employer
                                                                  12         shall do every other thing reasonably necessary to protect the life, safety,
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         and health of the employees.”
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   118. California Labor Code § 6306 provides that “safety device” and “safeguard”
                                                                  15         “shall be given a broad interpretation so as to include any practicable
                                                                  16         method of mitigating or preventing a specific danger.”
                                                                  17   119. California Labor Code § 6403 provides that “[n]o employer shall fail or
                                                                  18         neglect to do any of the following: (a) To provide and use safety devices and
                                                                  19         safeguards reasonably adequate to render the employment and place of
                                                                  20         employment safe. (b) To adopt and use methods and processes reasonably
                                                                  21         adequate to render the employment and place of employment safe. (c) To do
                                                                  22         every other thing reasonably necessary to protect the life, safety, and health
                                                                  23         of employees.”
                                                                  24   120. California Labor Code § 6404 provides that “[n]o employer shall occupy or
                                                                  25         maintain any place of employment that is not safe and healthful.”
                                                                  26   121. California Labor Code § 6406 provides that “[n]o person shall”
                                                                  27         a) Remove, displace, damage, destroy or carry off any safety device,
                                                                                safeguard, notice, or warning, furnished for use in any employment or
                                                                  28
                                                                                place of employment.
                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  24
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.25 Page 25 of 34



                                                                   1         b) Interfere in any way with the use thereof by any other person.
                                                                   2         c) Interfere with the use of any method or process adopted for the protection
                                                                   3            of any employee, including himself, in such employment, or place of
                                                                                employment.
                                                                   4
                                                                             d) Fail or neglect to do every other thing reasonably necessary to protect the
                                                                   5
                                                                                life, safety, and health of employees.
                                                                   6
                                                                       122. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                   7
                                                                       123. Plaintiff complained about his safety concerns to Defendant.
                                                                   8
                                                                       124. Defendant intentionally created or knowingly permitted these working
                                                                   9
                                                                             conditions.
                                                                  10
                                                                       125. Plaintiff feared for his health and safety.
                                                                  11
                                                                       126. Defendant constructively terminated Plaintiff’s employment.
                                                                  12
                                    SAN DIEGO, CALIFORNIA 92101




                                                                       127. Such actions are unlawful, in violation of public policy of the State of
                                                                  13
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                             California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                  14
                                                                             herein.
                                                                  15
                                                                       128. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                  16
                                                                             safe work environment was a substantial motivating reason for Defendant’s
                                                                  17
                                                                             constructive termination of his employment with Defendant.
                                                                  18
                                                                       129. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                                                  19
                                                                             of its failure to provide a safe work environment violated the public policy
                                                                  20
                                                                             of the State of California embodied in California Labor Code §§ 6400 et seq.
                                                                  21
                                                                             and 6401 et seq., in violation of California law pursuant to City of Moorpark
                                                                  22
                                                                             v. Sup. Ct. (1998) 18 Cal.4th 1143.
                                                                  23
                                                                       130. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                  24
                                                                             Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                  25
                                                                             employment benefits, employment opportunities, and Plaintiff has suffered
                                                                  26
                                                                             other economic losses in an amount to be determined at time of trial.
                                                                  27
                                                                             Plaintiff has sought to mitigate these damages.
                                                                  28

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  25
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.26 Page 26 of 34



                                                                   1   131. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   2         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                   3         loss of reputation, and mental and physical pain and anguish, all to his
                                                                   4         damage in a sum to be established according to proof.
                                                                   5   132. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                   6         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                   7         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                   8         deter future similar reprehensible conduct.
                                                                   9                            SECOND CAUSE OF ACTION
                                                                  10                 WRONGFUL CONSTRUCTIVE TERMINATION
                                                                  11                       IN VIOLATION OF PUBLIC POLICY
                                                                  12                        [Cal. Code Regs. Tit. 8, §§ 5141, 3380]
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13   133. Plaintiff re-alleges and incorporates by reference each and every allegation
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         contained in the preceding paragraphs as though fully set forth herein.
                                                                  15   134. At all times relevant, Plaintiff was Defendant’s employee.
                                                                  16   135. The California Code of Regulations Title 8 of the California Occupational
                                                                  17         Safety and Health Regulations (Cal/OSHA) was in full force and effect and
                                                                  18         was binding on Defendant.
                                                                  19   136. Title 8 section 3380 requires employers to conduct a hazard assessment to
                                                                  20         determine if hazards are present or are likely to be present in the workplace
                                                                  21         that necessitate the use of Personal Protective Equipment (PPE). If such
                                                                  22         hazards are present, or likely to be present, the employer is required to select
                                                                  23         and provide affected employees with properly fitting PPE that would
                                                                  24         effectively protect employees.
                                                                  25   137. COVID-19 was a hazard that was present, or likely to be present, in
                                                                  26         Defendant’s workplace that necessitated the use of PPE.
                                                                  27   138. Title 8 section 5141 requires employers to protect employees from harmful
                                                                  28         exposures (as defined by section 5140, which includes an exposure to fumes,

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  26
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.27 Page 27 of 34



                                                                   1         mists, vapors or gases by inhalation that results in or has the probability to
                                                                   2         result in injury, illness, disease, impairment or loss of function). This
                                                                   3         provision requires employers to implement engineering controls where
                                                                   4         feasible and administrative controls where practicable, or provide respiratory
                                                                   5         protection where engineering and administrative controls cannot protect
                                                                   6         employees and during emergencies.
                                                                   7   139. COVID-19 was a harmful exposure at Defendant’s workplace.
                                                                   8   140. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                   9   141. Plaintiff complained about his safety concerns to Defendant.
                                                                  10   142. Defendant intentionally created or knowingly permitted these working
                                                                  11         conditions.
                                                                  12   143. Plaintiff feared for his health and safety.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13   144. Defendant constructively terminated Plaintiff’s employment.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   145. Such actions are unlawful, in violation of public policy of the State of
                                                                  15         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                  16         herein.
                                                                  17   146. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                  18         safe work environment was a substantial motivating reason for Defendant’s
                                                                  19         constructive termination of his employment with Defendant.
                                                                  20   147. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                                                  21         of its failure to provide a safe work environment violated the public policy
                                                                  22         of the State of California embodied in the California Code of Regulations
                                                                  23         Title 8 of the California Occupational Safety and Health Regulations
                                                                  24         (Cal/OSHA), in violation of California law pursuant to Green v. Ralee
                                                                  25         Engineering Co. (1998) 19 Cal.4th 66.
                                                                  26   148. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                  27         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                  28         employment benefits, employment opportunities, and Plaintiff has suffered

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  27
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.28 Page 28 of 34



                                                                   1         other economic losses in an amount to be determined at time of trial.
                                                                   2         Plaintiff has sought to mitigate these damages.
                                                                   3   149. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   4         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                   5         loss of reputation, and mental and physical pain and anguish, all to his
                                                                   6         damage in a sum to be established according to proof.
                                                                   7   150. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                   8         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                   9         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                  10         deter future similar reprehensible conduct.
                                                                  11                             THIRD CAUSE OF ACTION
                                                                  12                 WRONGFUL CONSTRUCTIVE TERMINATION
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13                       IN VIOLATION OF PUBLIC POLICY
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14                                   [29 USC 654(a)(1)]
                                                                  15   151. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                  16         contained in the preceding paragraphs as though fully set forth herein.
                                                                  17   152. At all times relevant, Plaintiff was Defendant’s employee.
                                                                  18   153. The Federal Occupational Safety and Health Act (OSHA) of 1970 was in
                                                                  19         full force and effect and was binding on Defendant.
                                                                  20   154. The General Duty Clause, Section 5(a)(1) of the Occupational Safety and
                                                                  21         Health Act (OSHA) of 1970, 29 USC 654(a)(1), which requires employers
                                                                  22         to furnish to each worker “employment and a place of employment, which
                                                                  23         are free from recognized hazards that are causing or are likely to cause death
                                                                  24         or serious physical harm.”
                                                                  25   155. Defendant failed to thoroughly explore all options to comply with OSHA
                                                                  26         standards.
                                                                  27   156. COVID-19 was a hazard that caused or was likely to cause death or serious
                                                                  28         physical harm in Defendant’s workplace.

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  28
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.29 Page 29 of 34



                                                                   1   157. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                   2   158. Plaintiff complained about his safety concerns to Defendant.
                                                                   3   159. Defendant intentionally created or knowingly permitted these working
                                                                   4         conditions.
                                                                   5   160. Plaintiff feared for his health and safety.
                                                                   6   161. Defendant constructively terminated Plaintiff’s employment.
                                                                   7   162. Such actions are unlawful, in violation of public policy of the State of
                                                                   8         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                   9         herein.
                                                                  10   163. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                  11         safe work environment was a substantial motivating reason for Defendant’s
                                                                  12         constructive termination of his employment with Defendant.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13   164. Defendants’ constructive termination of Plaintiff’s employment on the basis
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         of its failure to provide a safe work environment violated the public policy
                                                                  15         of the United States embodied in the General Duty Clause, Section 5(a)(1) of
                                                                  16         the Occupational Safety and Health Act (OSHA) of 1970 in violation of
                                                                  17         California law pursuant to Green v. Ralee Engineering Co. (1998) 19 Cal.4th
                                                                  18         66.3.
                                                                  19   165. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                  20         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                  21         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                  22         other economic losses in an amount to be determined at time of trial.
                                                                  23         Plaintiff has sought to mitigate these damages.
                                                                  24   166. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                  25         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                  26         loss of reputation, and mental and physical pain and anguish, all to his
                                                                  27         damage in a sum to be established according to proof.
                                                                  28   167. As a result of Defendants’ deliberate, outrageous, despicable conduct,

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  29
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.30 Page 30 of 34



                                                                   1         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                   2         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                   3         deter future similar reprehensible conduct.
                                                                   4                           FOURTH CAUSE OF ACTION
                                                                   5                 WRONGFUL CONSTRUCTIVE TERMINATION
                                                                   6                       IN VIOLATION OF PUBLIC POLICY
                                                                   7                                 [29 C.F.R. § 1910.132]
                                                                   8   168. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                   9         contained in the preceding paragraphs as though fully set forth herein.
                                                                  10   169. At all times relevant, Plaintiff was Defendant’s employee.
                                                                  11   170. The Code of Federal Regulations Title 29 of the Occupational Safety and
                                                                  12         Health Standards (OSHA) was in full force and effect and was binding on
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         Defendant.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   171. Title 29 section 1910.132 requires employers to conduct a hazard assessment
                                                                  15         to determine if hazards are present or are likely to be present in the
                                                                  16         workplace that necessitate the use of Personal Protective Equipment (PPE).
                                                                  17         If such hazards are present, or likely to be present, the employer is required
                                                                  18         to select and have each affected employee use PPE that will protect the
                                                                  19         employee from such hazards, communicate selection decisions and select the
                                                                  20         PPE that properly fits each affected employee.
                                                                  21   172. Title 29 section 1910.132 further requires employers to provide protective
                                                                  22         equipment, “including personal protective equipment for eyes, face, head
                                                                  23         and extremities, protective clothing, respiratory devices, and protective
                                                                  24         shields and barriers”, “wherever it is necessary by reason of hazards of
                                                                  25         processes or environment” “encountered in a manner capable of causing
                                                                  26         injury or impairment in the function of any part of the body through
                                                                  27         absorption, inhalation or physical contact.”
                                                                  28   173. COVID-19 was a hazard that was present, or likely to be present, in

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  30
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.31 Page 31 of 34



                                                                   1         Defendant’s workplace that necessitated the use of PPE.
                                                                   2   174. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                   3   175. Plaintiff complained about his safety concerns to Defendant.
                                                                   4   176. Defendant intentionally created or knowingly permitted these working
                                                                   5         conditions.
                                                                   6   177. Plaintiff feared for his health and safety.
                                                                   7   178. Defendant constructively terminated Plaintiff’s employment.
                                                                   8   179. Such actions are unlawful, in violation of public policy of the State of
                                                                   9         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                  10         herein.
                                                                  11   180. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                  12         safe work environment was a substantial motivating reason for Defendant’s
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         constructive termination of his employment with Defendant.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   181. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                                                  15         of its failure to provide a safe work environment violated the public policy
                                                                  16         of the United States embodied in the Code of Federal Regulations Title 29 of
                                                                  17         the Occupational Safety and Health Standards (OSHA), in violation of
                                                                  18         California law pursuant to Green v. Ralee Engineering Co. (1998) 19 Cal.4th
                                                                  19         66.
                                                                  20   182. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                  21         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                  22         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                  23         other economic losses in an amount to be determined at time of trial.
                                                                  24         Plaintiff has sought to mitigate these damages.
                                                                  25   183. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                  26         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                  27         loss of reputation, and mental and physical pain and anguish, all to his
                                                                  28         damage in a sum to be established according to proof.

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  31
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.32 Page 32 of 34



                                                                   1   184. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                   2         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                   3         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                   4         deter future similar reprehensible conduct.
                                                                   5                             FIFTH CAUSE OF ACTION
                                                                   6                             NEGLIGENT SUPERVISION
                                                                   7   185. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                   8         contained in the preceding and subsequent paragraphs as though fully set
                                                                   9         forth herein.
                                                                  10   186. Defendants’ supervisory employees failed to provide a safe work
                                                                  11         environment in violation of California and federal law.
                                                                  12   187. Defendants knew or should have known that this conduct was unlawful and
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         in violation of California law.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   188. Defendant constructively terminated Plaintiff’s employment.
                                                                  15   189. Such actions are unlawful, in violation of public policy of the State of
                                                                  16         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                  17         herein.
                                                                  18   190. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                  19         safe work environment was a substantial motivating reason for Defendant’s
                                                                  20         constructive termination of his employment with Defendant.
                                                                  21   191. Defendants failed to take steps necessary to prevent the unlawful conduct
                                                                  22         described herein.
                                                                  23   192. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                  24         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                  25         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                  26         other economic losses in an amount to be determined at time of trial.
                                                                  27         Plaintiff has sought to mitigate these damages.
                                                                  28   193. As a direct, foreseeable, and proximate result of Defendants’ conduct,

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  32
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.33 Page 33 of 34



                                                                   1         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                   2         loss of reputation, and mental and physical pain and anguish, all to his
                                                                   3         damage in a sum to be established according to proof.
                                                                   4                             SIXTH CAUSE OF ACTION
                                                                   5           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                                                   6   194. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                   7         contained in the preceding paragraphs as though fully set forth herein.
                                                                   8   195. Defendants’ intentional conduct, as set forth herein, was extreme and
                                                                   9         outrageous.
                                                                  10   196. Defendants intended to cause Plaintiff to suffer extreme emotional distress.
                                                                  11         Plaintiff suffered extreme emotional distress.
                                                                  12   197. As a further direct, foreseeable, and proximate result of Defendants’
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         conduct, Plaintiff has sustained and continues to suffer humiliation,
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         emotional distress, loss of reputation, and mental and physical pain and
                                                                  15         anguish, all to Plaintiff’s damage in an amount according to proof at trial.
                                                                  16   ///
                                                                  17   ///
                                                                  18   ///
                                                                  19   ///
                                                                  20   ///
                                                                  21   ///
                                                                  22   ///
                                                                  23   ///
                                                                  24   ///
                                                                  25   ///
                                                                  26   ///
                                                                  27   ///
                                                                  28   ///

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  33
                                                            Case 3:20-cv-00809-BEN-RBB Document 1 Filed 04/29/20 PageID.34 Page 34 of 34



                                                                   1   WHEREFORE, Plaintiff prays for the following relief:
                                                                   2           1.   For compensatory damages, including back pay, front pay, and other
                                                                   3                monetary relief, in an amount according to proof;
                                                                   4           2.   For special damages in an amount according to proof;
                                                                   5           3.   For mental and emotional distress damages;
                                                                   6           4.   For punitive damages in an amount necessary to make an example of
                                                                   7                and to punish defendants, and to deter future similar misconduct;
                                                                   8           5.   For costs of suit, including attorneys’ fees as permitted by law,
                                                                   9                including those permitted by California Code of Civil Procedure
                                                                  10                section 1021.5;
                                                                  11           6.   For an award of interest, including prejudgment interest, at the legal
                                                                  12                rate as permitted by law;
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13           7.   For injunctive relief;
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14           8.   For such other and further relief as the Court deems proper and just
                                                                  15                under all the circumstances.
                                                                  16
                                                                  17   PLAINTIFF GREGORY ARNOLD demands a jury trial on all issues in this
                                                                  18   case.
                                                                  19
                                                                  20   DATED: April 29, 2020                    GRUENBERG LAW
                                                                  21
                                                                  22
                                                                  23                                            JOSH D. GRUENBERG, ESQ.
                                                                  24                                            COLETTE N. MAHON, ESQ.
                                                                                                                Attorneys for Plaintiff,
                                                                  25                                            GREGORY ARNOLD
                                                                  26
                                                                  27
                                                                  28

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   34
